DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Examiner objects to the order of the presentation of the claims.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is directed towards a base station. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g. “that is received by the terminal based on the one or the plurality of DCI”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terry et al. (US 2007/0260956 A1).

Regarding claim 1, Terry discloses a terminal comprising: 
a receiver (Fig. 1 receiver 120, [0015] disclosing the receiver 120 may be a wireless transmit/receive unit (WTRU) which can be a user equipment (UE), mobile station, etc.) that receives one or a plurality of downlink control information (DCI) (Fig. 1, Control Information Processor 126, [0019] disclosing “The control information processor 126 processes control information received from the transmitter 110”; Fig. 1, Transmitter 110 disclosing the transmitter 110 can be a Node-B (i.e., base station)) for scheduling a plurality of Physical Downlink Shared Channel (PDSCH) (this is a feature of intended use and does not appear to limit the claims; however, Fig. 1, 118 Control information processor of transmitter 110, [0018] disclosing the control information processor 116 sends control information for the transport blocks (TBs) to the receiver 120 for each TTI; [0021] disclosing  control information for supporting multiple TBs in one TTI and The transmitter 110 sends a set of control information 202a-202n for the set of TBs transmitted in a common TTI); and 
a processor ([0028]) that controls reception of the plurality of PDSCH in a cell based on the one or the plurality of DCI ([0022] disclosing “In a conventional wireless communication system, (i.e., HSDPA and HSUPA), control information for only one TB is transmitted through a separate control channel per TTI, (i.e., a high speed shared control channel (HS-SCCH) in HSDPA and an enhanced dedicated physical control channel (E-DPCCH) in HSUPA), and since only one TB is transmitted per TTI, there is an implicit association between the transmitted TB and the related control information. However, in accordance with the present invention, since multiple TBs are transmitted simultaneously in one TTI…the control information 202a-202n should include association information relating each control information 202a-202n to its associated TB. With the association information, the receiver 220 unambiguously knows which control information 202a-202n is for which TB so that the receiver 220 can use the right control information 202a-202n for processing of each TB”; Fig. 3, [0023] disclosing LTE physical downlink comprised of control and data (data in LTE downlink is inherently PDSCH).

Regarding claim 2, Terry discloses the terminal according to claim 1, wherein the receiver detects the plurality of DCI respectively corresponding to different PDSCH, and the processor controls reception of the plurality of PDSCH in a same period based on the plurality of DCI ([0022] disclosing “ In a conventional wireless communication system, (i.e., HSDPA and HSUPA), control information for only one TB is transmitted through a separate control channel per TTI, (i.e., a high speed shared control channel (HS-SCCH) in HSDPA and an enhanced dedicated physical control channel (E-DPCCH) in HSUPA), and since only one TB is transmitted per TTI, there is an implicit association between the transmitted TB and the related control information. However, in accordance with the present invention, since multiple TBs are transmitted simultaneously in one TTI…the control information 202a-202n should include association information relating each control information 202a-202n to its associated TB. With the association information, the receiver 220 unambiguously knows which control information 202a-202n is for which TB so that the receiver 220 can use the right control information 202a-202n for processing of each TB”).

Regarding claim 3, Terry discloses the terminal according to claim 1, wherein the receiver detects the one DCI indicating a plurality of information respectively corresponding to different PDSCH, and the processor controls reception of the plurality of PDSCH based on the one DCI ([0021] disclosing “The control information 202a-202n for the simultaneous H-ARQ transmissions may be concatenated into a single packet”; [0022] disclosing “ the control information 202a-202n should include association information relating each control information 202a-202n to its associated TB. With the association information, the receiver 220 unambiguously knows which control information 202a-202n is for which TB so that the receiver 220 can use the right control information 202a-202n for processing of each TB”).

Regarding claim 6, Terry discloses the terminal according to claim 1, wherein the processor controls to transmit Hybrid Automatic Repeat reQuest-Acknowledgements (HARQ-ACKs) for the plurality of PDSCH using one Physical Uplink Control Channel (PUCCH) or one Physical Uplink Shared Channel (PUSCH) ([0026] disclosing “ The feedback 204a-204n may be concatenated into a single packet for multiple H-ARQ processes, (i.e., multiple TBs). The number of feedback, (i.e., the number of ACKs and NACKs), concatenated into a single feedback packet is dependent on the number of H-ARQ processes used for transmission of the TBs.”; [0027] disclosing “ The feedback may be included in the control part of the physical layer frame. FIG. 4 shows an LTE uplink physical layer subframe 400 structure. The subframe 400 includes a pilot part 402 and a control and data part 404. The feedback may be included in the control and data part 404 of the subframe 400.”).

Regarding claim 7, Terry discloses the terminal according to claim 2, wherein the processor controls to transmit Hybrid Automatic Repeat reQuest-Acknowledgements (HARQ-ACKs) for the plurality of PDSCH using one Physical Uplink Control Channel (PUCCH) or one Physical Uplink Shared Channel (PUSCH)  ([0026] disclosing “ The feedback 204a-204n may be concatenated into a single packet for multiple H-ARQ processes, (i.e., multiple TBs). The number of feedback, (i.e., the number of ACKs and NACKs), concatenated into a single feedback packet is dependent on the number of H-ARQ processes used for transmission of the TBs.”; [0027] disclosing “ The feedback may be included in the control part of the physical layer frame. FIG. 4 shows an LTE uplink physical layer subframe 400 structure. The subframe 400 includes a pilot part 402 and a control and data part 404. The feedback may be included in the control and data part 404 of the subframe 400.”).

Regarding claim 8, Terry discloses the terminal according to claim 3, wherein the processor controls to transmit Hybrid Automatic Repeat reQuest-Acknowledgements (HARQ-ACKs) for the plurality of PDSCH using one Physical Uplink Control Channel (PUCCH) or one Physical Uplink Shared Channel (PUSCH) ([0026] disclosing “ The feedback 204a-204n may be concatenated into a single packet for multiple H-ARQ processes, (i.e., multiple TBs). The number of feedback, (i.e., the number of ACKs and NACKs), concatenated into a single feedback packet is dependent on the number of H-ARQ processes used for transmission of the TBs.”; [0027] disclosing “ The feedback may be included in the control part of the physical layer frame. FIG. 4 shows an LTE uplink physical layer subframe 400 structure. The subframe 400 includes a pilot part 402 and a control and data part 404. The feedback may be included in the control and data part 404 of the subframe 400.”).

Regarding claim 11, the claim is directed towards the method performed by the terminal of claim 1; therefore, claim 11 is rejected on the grounds presented above for claim 1.

Regarding claim 12, the claim is directed towards a base station that performs the reciprocal method to the terminal of claim 1; therefore, claim 12 is rejected on the grounds presented above for claim 1 mutatis mutandis.  

Regarding claim 13, the claim is directed towards a system comprising the terminal of claim 1 and the base station of claim 12; therefore, claim 13 is rejected on the grounds presented above for claims 1 and 12 mutatis mutandis.  

Cllaim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 2007/0260956 A1) in view of 3GPP TS 36.212 V11.5.0 (2014-06) 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding (Release 11).

Regarding claim 4, Terry discloses the terminal according to claim 1, for an LTE downlink communication (Fig. 3, [0023] disclosing the control information is control information of the LTE downlink physical layer). Terry does not expressly disclose the following; however, TS 36.212 discloses wherein the plurality of DCI respectively has different payload sizes (Section 5.3.3 Downlink Control Information; Section 5.3.3.1.2Format 1 disclosing Format 1 is used for scheduling PDSCH and the number of bits of said format are variable based on resource allocation type and number of downlink (DL) resource blocks allocated for the PDSCH; Further, the payload size of Format 1 is adjusted such that it does not match the payload size of Format 1A; Section 5.3.3.1.3 Format 1A disclosing the number of bits in the payload varies based on resource block assignments and type of virtual resource block (VRB) assignment.).
As shown by TS 36.212, the payload sizes of DCI formats 1 and 1A are set to be different form each other according to standard practice and used for scheduling different types of downlink data (e.g. Format 1 is for scheduling of one PDSCH while format 1A is for compact scheduling of one PDSCH and random access procedure). Further, the size of the payloads of these formats vary based on different factors such as the number of resource blocks allocated for a particular PDSCH. Therefore, it would have been obvious to one of ordinary skill in the art that the different downlink control information of Terry cold have different payload sizes based on the type of scheduling or (e.g., scheduling PDSCH or compact scheduling of PDSCH) or if the PDSCH related to a random access procedure.

Regarding claim 5, Terry discloses the terminal according to claim 2, for an LTE downlink communication (Fig. 3, [0023] disclosing the control information is control information of the LTE downlink physical layer). Terry does not expressly disclose the following; however, TS 36.212 discloses wherein the plurality of DCI respectively has different payload sizes (Section 5.3.3 Downlink Control Information; Section 5.3.3.1.2Format 1 disclosing Format 1 is used for scheduling PDSCH and the number of bits of said format are variable based on resource allocation type and number of downlink (DL) resource blocks allocated for the PDSCH; Further, the payload size of Format 1 is adjusted such that it does not match the payload size of Format 1A; Section 5.3.3.1.3 Format 1A disclosing the number of bits in the payload varies based on resource block assignments and type of virtual resource block (VRB) assignment.).
As shown by TS 36.212, the payload sizes of DCI formats 1 and 1A are set to be different form each other according to standard practice and used for scheduling different types of downlink data (e.g. Format 1 is for scheduling of one PDSCH while format 1A is for compact scheduling of one PDSCH and random access procedure). Further, the size of the payloads of these formats vary based on different factors such as the number of resource blocks allocated for a particular PDSCH. Therefore, it would have been obvious to one of ordinary skill in the art that the different downlink control information of Terry cold have different payload sizes based on the type of scheduling or (e.g., scheduling PDSCH or compact scheduling of PDSCH) or if the PDSCH related to a random access procedure.

Regarding claim 9, Terry discloses the terminal according to claim 4, wherein the processor controls to transmit Hybrid Automatic Repeat reQuest-Acknowledgements (HARQ-ACKs) for the plurality of PDSCH using one Physical Uplink Control Channel (PUCCH) or one Physical Uplink Shared Channel (PUSCH) ([0026] disclosing “ The feedback 204a-204n may be concatenated into a single packet for multiple H-ARQ processes, (i.e., multiple TBs). The number of feedback, (i.e., the number of ACKs and NACKs), concatenated into a single feedback packet is dependent on the number of H-ARQ processes used for transmission of the TBs.”; [0027] disclosing “ The feedback may be included in the control part of the physical layer frame. FIG. 4 shows an LTE uplink physical layer subframe 400 structure. The subframe 400 includes a pilot part 402 and a control and data part 404. The feedback may be included in the control and data part 404 of the subframe 400.”).

Regarding claim 10, Terry discloses the terminal according to claim 5, wherein the processor controls to transmit Hybrid Automatic Repeat reQuest-Acknowledgements (HARQ- ACKs) for the plurality of PDSCH using one Physical Uplink Control Channel (PUCCH) or one Physical Uplink Shared Channel (PUSCH) ([0026] disclosing “ The feedback 204a-204n may be concatenated into a single packet for multiple H-ARQ processes, (i.e., multiple TBs). The number of feedback, (i.e., the number of ACKs and NACKs), concatenated into a single feedback packet is dependent on the number of H-ARQ processes used for transmission of the TBs.”; [0027] disclosing “ The feedback may be included in the control part of the physical layer frame. FIG. 4 shows an LTE uplink physical layer subframe 400 structure. The subframe 400 includes a pilot part 402 and a control and data part 404. The feedback may be included in the control and data part 404 of the subframe 400.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Love (US 2010/0279628 A1) discloses a plurality of DCI received by a terminal that schedules respective plurality of PDSCH for reception with different sizes for each DCI; Hao et al. (US 2018/0192420 A1) discloses multiple DCI scheduling multiple PDSCH in a TTI (Fig. 5); Chen et al. (US 2014/0314007 A1) discloses EPDCCH DCI having different sizes for localized EPDCCH and distributed EPDCCH; Kim et al. (US 2016/0065343 A1) discloses a single DCI scheduling multiple PDSCH (Fig. 14); Nimbalker et al. (US 2010/0195614 A1) discloses the number of resource blocks vary based on selected transmission factors such as MCS and transport block size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461